UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6747



JOSE LOPEZ,

                                            Plaintiff - Appellant,

          versus


S. K. YOUNG, Warden; RICHARD PHILLIPS; D.
GREER, a/k/a Officer D. Greer, a/k/a Greek;
SERGEANT BURTIN; LIEUTENANT RAYNOLDS, a/k/a
Lieutenant Reynolds; CORRECTIONAL OFFICER
KING; CORRECTIONAL OFFICER BUCHANAN; MAJOR
YATES; COUNSELOR YEARY; CORRECTIONAL OFFICER
BELLAMY; SERGEANT COLLINS; MICHAEL FLEMING,
Correctional   Officer,   a/k/a   Correctional
Officer Fleming; TOMMY JACKSON, Correctional
Officer, a/k/a Correctional Officer Jackson;
PAUL OHAI, MD, a/k/a Doctor Ohai; TAMMY
THOMAS, Nurse, a/k/a R.N. Ms. Thomas; DONNIE
LESTER, Lieutenant, a/k/a Lieutenant Lester;
SERGEANT   BENTLEY;  SERGEANT   ANDERSON;   F.
WILLIS, Investigator; TERESA L. JOHNSON, a/k/a
Medical Director T. Johnson; MR. PHILIPS,
Assistant Warden of Programs; MS. BAKER,
Counselor; KENNETH SLATER, MD, a/k/a Doctor
Slater; CORRECTIONAL OFFICER BLILEY; BRIAN
KISER, a/k/a Correctional Officer Kiser; R. A.
YOUNG, Regional Director,

                                           Defendants - Appellees,


          and


SHERRY STAFFORD, Nurse; VICKY HARPER, Nurse,
a/k/a Nurse Harper; MS. MCCURRY, R.N.; MS.
BERRY, R.N.; DOCTOR SMITH; MEDICAL DEPARTMENT;
GRIEVANCE      DEPARTMENT;     INSTITUTIONAL
ADMINISTRATORS, Wallens Ridge State Prison;
MS. MULLINS, R.N.,

                                                        Defendants.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-01-876)


Submitted:   October 18, 2005           Decided:   October 20, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Lopez, Appellant Pro Se.     Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia; Edward Joseph McNelis, III,
John David McChesney, RAWLS & MCNELIS, P.C., Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

           Jose Lopez appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Lopez v. Young,

No. CA-01-876 (W.D. Va. filed Mar. 30, 2005; entered Mar. 31,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -